UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
KIRAN VUPPALA,                                                 :
                                                               :
                        Plaintiff,                             :   No. 19-CV-3596 (JMF) (OTW)
                                                               :
                      -against-                                :            ORDER
                                                               :
INSTYLE COLLECTION INC., et al.,
                                                               :
                        Defendants.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         A pre-settlement conference telephone call was held in this matter on January 7, 2020.

In accordance with the Court’s instructions on that call, it is now hereby:

         ORDERED that an in-person Settlement Conference will be held on Tuesday, February

25, 2020 at 10:00 am at the Daniel Patrick Moynihan Courthouse, 500 Pearl St., Courtroom

20D. Counsel shall review and comply with the Court’s Individual Rules of Practice in Civil Cases

§ VI upon receipt of this Order.

         It is further ORDERED that the parties’ Ex Parte Settlement Conference Summary Forms

and Letters shall be emailed to Chambers by February 18, 2020.

         SO ORDERED.



                                                                   s/ Ona T. Wang
Dated: January 7, 2020                                                        Ona T. Wang
       New York, New York                                            United States Magistrate Judge
